The plaintiff in error, George H. DeWitt, was tried at the January, 1912, term of the district court of Alfalfa county on a charge of assault with intent to kill, and was convicted of the included offense of assault with a sharp and dangerous weapon with intent to do bodily harm without justifiable or excusable cause, and his punishment fixed at imprisonment in the state penitentiary for a period of four years. The appeal was filed in this court on the 12th day of August, 1912. On the 29th day of July, 1913, counsel for the plaintiff in error filed a motion in this court asking that the appeal be dismissed for the reason that the plaintiff in error desired to abandon the appeal and seek executive clemency. The motion is sustained and the appeal is dismissed at the request of the plaintiff in error.